UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6159



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALEJANDRO REYES,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     James R. Spencer, Chief
District Judge. (CR-03-195-3; CA-04-914-3)


Submitted:   May 19, 2005                   Decided:   May 25, 2005


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alejandro Reyes, Appellant Pro Se. N. George Metcalf, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Alejandro Reyes appeals from the district court’s order

dismissing one of his 28 U.S.C. § 2255 (2000) claims but retaining

jurisdiction      over   his     remaining      claims.       This   court   has

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders.                  28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).           A final decision is one that “ends the

litigation on the merits and leaves nothing for the court to do but

execute the judgment.”         Catlin v. United States, 324 U.S. 229, 233

(1945).   When a district court dismisses fewer than all claims as

to the order, it is neither a final order nor an appealable

interlocutory or collateral order.             See Baird v. Palmer, 114 F.3d

39, 42 (4th Cir. 1997).

           We dismiss the appeal as interlocutory. We dispense with

oral   argument    because      the    facts    and   legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                      DISMISSED




                                       - 2 -